Mangano, J. P. (concurring).
I concur in the result, but only because the record on appeal does not indicate that the application before Justice Starkey for leave to resubmit this matter to a Grand Jury was supported by sufficient evidentiary facts upon which to base an exercise of judicial discretion under CPL 190.75 (subd 3).
Gibbons and Brown, JJ., concur with Niehoff, J.; Mangano, J. P., and Thompson, J., concur in the result in an opinion by Mangano, J. P.
Order of the Supreme Court, Kings County, dated July 24, 1980, affirmed.